DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5, section (b), “said second canister” lacks antecedent basis. It appears that it should recite –said canister—. Cl. 5, section (b) line 2, “the compartment” should be –the second compartment—to clearly identify which of the two recited compartments recited in the claim. Cl. 5, section (c), “the paddlewheel”, and subsequent recitations thereof, lacks antecedent basis. Cl. 6, line 1, “said second canister” should be “said canister” as there is only one recited canister or alternately it could be –second container—. Claim 7, lines 1 and 3, have the same deficiency as above cl. 6, line 1. Claim 11, line 2, “todal” should –total--. Claims 13-14, “said software” lacks antecedent basis. Claim 15 employs broad language followed by “preferably” (or “more preferably”) and narrow language. The scope of the claim is unclear with this language format. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canada 2183146- hereafter CA ‘146. CA ‘146 discloses a first portable container 286 [page 18, line 23]-hereafter [18, 23]-(see fig. 9) having a filtration module 20 [8,12] with duty pump 198 connected to an inlet port (flow line 44), first and second additive sources 206, 213 and pumps for adding the additives 210, 202, ORP sensor 228 [16, 21] and sample port 226, first and second carbon filters 220 (in parallel) with associated valves (fig. 5), pressure sustaining valve 40, and return line 4 (in fig. 5)- which is equivalent to line 54 in fig. 1. Flow line 54 is cycled back (via line 48 –fig. 1 from the UWT module 22) to dissolved air flotation unit (DAF) 126 [12, 19] (see fig. 4 which contains DAF module 16) which is housed in container 284 [18, 23]. Claim 15 recites various method parameters but fails to recite specific structure (i.e. a pH sensor etc.) and as such is not limiting. Hydrogen peroxide is a known acidic agent and is . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘146 as applied to claim 2 or 3 above, and further in view of Boyd (US 2759607) –hereafter Boyd ‘607. Claim 5 defines over CA ‘146 by reciting a paddlewheel scraper and a debris collection chamber adjacent the scraper. CA ‘146 discloses a generic flotation tank 126 absent any specific structure. Boyd ‘607 discloses a dissolved air flotation tank 7, similar to CA ‘146, but further adds the details of the paddlewheel scraper 20 and floats scum (debris) chamber 21 (see fig. 1). . It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the scraper paddlewheel and scum chamber 21 as taught by  Boyd ‘607 in the system of CA ‘146 as the combination would yield no more than a predictable result (KSR v. Teleflex Inc. 82USPQ2d 1385 (2007). Claim 7 is taught by CA ‘146 as there is recycle pump 160 and valves (not numbered) in fig. 4 that either direct the cleaned water from DAF tank 126 to recycle via flow line 163 or to outflow line 162 (same as line 44 in figure 1). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 5 above, and further in view of Santora (US 4336141) –hereafter Santora ‘141. Claim 6 defines over the CA ‘146 in that the sinks and floats from the flotation tank are sent to a mesh filter. The sludge in CA ‘146 is sent to a sludge concentrator (see fig. 6) where sludge is separated from water by gravity. Santora ‘141 discloses an alternative method of dewatering the float and sink sludge of flotation in flotation cell 134 [7, 20] be subjecting the float and sink sludge to filter dewatering at tube press filter 168 [7, 65]. The filter 168 employs a filter cloth, which is known to woven in a manner to define a mesh. It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the mesh filter as taught by Santora ‘141 in the system of CA ‘146 as the combination would yield no more than a predictable result (KSR v. Teleflex Inc. 82USPQ2d 1385 (2007).
Claims 12 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘146 as applied to claims 9 and 10 respectively, above, and further in view of Wolf (USPAP 2013/0313191)-hereafter Wolf ‘191. Claims 12 and 13-14 define over CA ‘146 in the recitation of a computer with software capable of analyzing the sensor data. Wolf ‘191 employs a wastewater treatment process, similar to CA ‘191, but additionally employs software driven programmable controller12 [0073] to analyze the multiple sensor data. A programmable controller is a computer. . It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the computer and software of Wolf ‘191 in the system of CA ‘146 as the combination would yield no more than a predictable result (KSR v. Teleflex Inc. 82USPQ2d 1385 (2007).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘146 in view of Boyd ‘607. CA ‘146 discloses a first portable container 286 [page 18, line 23]-hereafter [18, 23]-(see fig. 9) having a filtration module 20 [8,12] with duty pump 198 connected to an inlet port (flow line 44), first and second additive sources 206, 213 and pumps for adding the additives 210, 202, ORP sensor 228 [16, 21] and sample port 226, first and second carbon filters 220 (in parallel) with associated valves (fig. 5), pressure sustaining valve 40, and return line 4 (in fig. 5)- which is equivalent to line 54 in fig. 1. Flow line 54 is cycled back (via line 48 –fig. 1 from the UWT module 22) to dissolved air flotation unit (DAF) 126 [12, 19] (see fig. 4 which contains DAF module 16) which is housed in container 284 [18, 23]. Claims 16 and corresponding method claim 18 defines over CA ‘146 by reciting a paddlewheel scraper and a debris collection chamber adjacent the scraper. CA ‘146 discloses a generic flotation tank 126 absent any specific structure. Boyd ‘607 discloses a dissolved air flotation tank 7, similar to CA ‘146, but further adds the details of the paddlewheel scraper 20 and floats scum (debris) chamber 21 (see fig. 1).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to employ the scraper paddlewheel and scum chamber 21 as taught by  Boyd ‘607 in the system of CA ‘146 as the combination would yield no more than a predictable result (KSR v. Teleflex Inc. 82USPQ2d 1385 (2007). In regard to claim 17, there is a collection tank in the UWT module 22 (see fig. 7) which communicates with the filters in DOF module 20 via flow line 64 (see fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776


TML